Per Curiam.
The argument of counsel is addressed alone to the supposed error of the trial court in excluding a question asked of the plaintiff Mrs. Matthews on cross-examination. The exclusion is said to be erroneous, because its answer might affect the credit to be given to the witness. Whether the question was *338answered in the affirmative or in the negative, it is plain that it could in no respect he said to affect the credit of the wit7 ness, and there was no error in the exclusion of the question.
'The course of the trial indicated by the record is not made the subject of discussion by the argument.
The judgment will be affirmed.
For affirmance — The Chancellor, Van Syckel, Dixon, Garrison, Gummere, Collins, Fort, Garretson, Hendrickson, Bogert, Adams, Vredenburgh, Voorhees, Vroom. 14.
For reversal — None.